Citation Nr: 0629976	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right middle and 
little finger disorder.

2.  Entitlement to service connection for sacroilitis with 
enthesopathy HLA and B27.

3.  Entitlement to service connection for "RC" tendonitis.

4.  Entitlement to service connection for right trochanteric 
bursitis.  

5.  Entitlement to service connection for bilateral inguinal 
adenopathy.  

6.  Entitlement to service connection for bilateral biceps 
tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to April 
1990.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for a right middle and little finger disorder, 
sacroilitis with enthesopathy HLA and B27, "RC" tendonitis, 
right trochanteric bursitis, bilateral inguinal adenopathy, 
and bilateral biceps tendonitis.  

The veteran testified before the undersigned at a Central 
Office hearing in March 2006.  A transcript of this hearing 
is associated with the claims folder.

In May 2006, the veteran submitted additional evidence to 
substantiate her claim.  She also submitted a waiver of 
initial RO review.  Thus, no additional action in this regard 
is needed.

The issues of entitlement to service connection for a right 
middle and little finger disorder, sacroilitis with 
enthesopathy HLA and B27, "RC" tendonitis, right 
trochanteric bursitis, and bilateral biceps tendonitis are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The competent medical evidence does not contain a current 
diagnosis of bilateral inguinal adenopathy.


CONCLUSION OF LAW

Service connection for bilateral inguinal adenopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (2005).  

Here, VA has made reasonable efforts to notify the veteran 
and her representative of the information and evidence needed 
to substantiate the claim.  In July 2001, prior to the 
initial AOJ decision, the VA specifically informed the 
veteran of the information and evidence needed from her to 
substantiate her claim and the evidence VA would attempt to 
obtain.  VA told the veteran and her representative that to 
substantiate the claim, she needed to demonstrate that she 
had sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told her that she should provide medical information 
and/or evidence about her doctor's records, medical 
diagnoses, and medical opinions.  VA also told her that it 
would assist with obtaining medical records, employment 
records, or records from other Federal agencies.  
Additionally, VA asked the veteran to submit any evidence in 
her possession that pertains to his claim.  See also, 
September 2003 VA letter to the veteran.

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include 
notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability at issue.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
inguinal adenopathy, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA has met its duty to assist the veteran by obtaining the 
evidence necessary to substantiate her claim.  Most notably 
VA and private treatment records and reports of VA 
examinations provided to her since service have been obtained 
and associated with the claims file.  There is no outstanding 
pertinent evidence that has not been obtained and associated 
with the claims file.  VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Service Connection

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Accordingly, establishing service connection requires a 
medical diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

A careful review of the pertinent evidence of record 
demonstrates that the criteria for entitlement to service 
connection for bilateral inguinal adenopathy have not been 
met.  The competent medical evidence does not contain a 
current diagnosis of bilateral inguinal adenopathy.

The veteran's complaints of experiencing pain in the groin 
area and inguinal adenopathy are acknowledged.  The veteran's 
1998 private treatment report which shows an impression of 
bilateral inguinal adenopathy is also acknowledged.  

However, the veteran's service medical records and current 
post service VA medical reports do not show a diagnosis of 
chronic bilateral inguinal adenopathy.  On VA examination in 
March 2003, the veteran stated that she did not know what 
bilateral inguinal adenopathy was, and the examiner did not 
make a pertinent diagnosis.  On second VA examination in June 
2003, physical examination revealed no groin adenopathy.  The 
relevant diagnosis was no groin adenopathy present on 
previous examination or today.  Moreover, a VA examination 
report dated in October 2003 and private treatment reports 
dated from 2005 through 2006 also fail to show a diagnosis of 
bilateral inguinal adenopathy.  

At this time, the Board also notes that because a current 
diagnosis of bilateral inguinal adenopathy has not been made, 
a discussion of service connection on a secondary basis is 
not needed.  38 C.F.R. § 3.310 (2006).

In light of the foregoing medical evidence, the preponderance 
of the evidence weighs against the veteran's claim.  Where 
there is no evidence of current disability associated with 
events in service, entitlement to service connection must be 
denied.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Additionally, 
the veteran is not competent to render such diagnosis.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for bilateral inguinal 
adenopathy is denied.  




REMAND

Service medical records show that the veteran complained of 
bilateral shoulder, arm, knee, and leg pain in service.  
Also, an October 1987 report shows resolving right 
trochanteric bursitis.  She was awarded service connection 
for a bilateral knee disorder in May 1998 and was also 
awarded service connection for a bilateral shoulder disorder 
in June 2003.  

In November 2000 the veteran submitted a claim for chronic 
pain throughout her entire body.  She subsequently submitted 
several private treatment records dated from March 1993 to 
December 2000.  A review of these records by the RO revealed 
diagnoses for tendonitis of the right middle and little 
fingers, sacroilitis with enthesopathy HLA and R27, "RC" 
tendonitis (it is unclear what "RC" stands for), right 
trochanteric bursitis, and bilateral biceps tendonitis.  

In February 2003 the RO requested a VA examination and 
opinion as to whether it was as "likely as not the currently 
diagnosed conditions related to joints are related to in-
service complaints and or pathology.  Refer to Rheumatologist 
if necessary." 

The veteran was afforded a general VA examination in March 
2003.  During this examination, the examiner requested a 
history of the veteran's sacroilitis, shoulders, tendonitis 
of the biceps, tendonitis of the right middle and little 
fingers, and right trochanteric bursitis.  The veteran 
reported that she had a herniated nucleus pulposus (HNP) at 
L5-S1, she was receiving Prednisone shots into her shoulders 
for her tendonitis, and her fingers tingle.  The examiner 
diagnosed the veteran with tendonitis of the shoulders and 
fingers.  

In May 2003 the RO returned the March 2003 VA examination to 
the examiner and noted that the examiner failed to comply 
with the opinion February 2003 opinion request.  

The veteran was afforded a second VA examination in June 
2003.  After physical examination, the diagnoses included 1) 
persistent low back pain, HNP L5-S1 on magnetic resonance 
imaging (MRI), 2) persistent bilateral shoulder pain, claims 
diagnosis of tendonitis, 3) persistent right middle and 
little finger pain, numbness, and tingling, claims diagnosis 
of tendonitis, and 4) persistent right hip pain, claims 
diagnosis of bursitis.  X-ray reports from this examination 
reveal a normal lumbar spine, normal bilateral shoulders, 
normal right hand, and normal right hip.   

The veteran was afforded a third VA examination in October 
2003.  During this examination, the veteran reported a 
history of her shoulder disorder.  The diagnosis was 
"chronic pain both shoulders probably secondary to 
tendonitis and history of HLA 27 positive with chronic 
inflammation throughout her body."  The examiner commented 
that MRIs of the shoulders might be of some value to evaluate 
soft tissues more.     

During the March 2006 hearing the veteran provided oral 
testimony about her claimed disorders.  Her representative 
noted that the nexus opinion the RO requested in February 
2003 has never been fulfilled.  Her representative also 
argued that the veteran's claimed disorders are secondary to 
her service-connected disorders.  

The Board notes that all three VA examination reports failed 
to give nexus opinions regarding the veteran's claimed 
disorders.  The Board also notes that the veteran is service-
connected for bilateral shoulder tendonitis and bilateral 
retropatella pain syndrome.  It is unclear which, if any, of 
the claimed disorders are related to her service-connected 
bilateral shoulder and knee disorders.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
what disabilities the veteran 
currently has, and for any 
disabilities present, to opine whether 
the veteran's disabilities are related 
to service or a service-connected 
disability.  The claims folder must be 
made available to the examiner for 
review.    

a.	With regard to the right finger 
disorder, the examiner should note 
that while the March 2003 VA 
examiner diagnosed the veteran with 
tendonitis of the right fingers, the 
June 2003 VA examiner found no right 
finger disability.  The examiner 
should opine as to whether the 
veteran currently has a right finger 
disorder and, if so, whether it is 
related to either service or the 
veteran's service-connected 
bilateral shoulder disorder.  
b.	With regard to the sacroilitis with 
enthesopathy HLA and B27 disorder 
the examiner should opine whether 
this disorder is related to service 
or the veteran's service-connected 
bilateral knee and/or shoulder 
disorder.  
c.	With regard to the "RC tendonitis" 
disorder the examiner should clarify 
what "RC" stands for.  If "RC" 
stands for "rotator cuff" the 
examiner should state whether the 
"rotator cuff" disorder is part of 
the veteran's service-connected 
bilateral shoulder disorder.  If the 
"RC" does not stand for "rotator 
cuff" the examiner should identify 
the current disability, if any, and 
opine whether the veteran's "RC 
tendonitis" is related to service 
or a service-connected disorder.     
d.	With regard to the right 
trochanteric bursitis disorder, the 
examiner should note that a service 
medical record dated in October 1987 
shows resolving right trochanteric 
bursitis.  The examiner should then 
opine as to whether the veteran's 
right trochanteric bursitis is 
related to service or a service-
connected disorder.  
e.	And finally, with regard to the 
bilateral biceps tendonitis disorder 
the examiner should opine as to 
whether this disorder is related to 
service or the veteran's service-
connected bilateral shoulder 
disorder.      

The examiner should identify the 
information on which he or she based 
his or her opinions.  The report 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

2.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



